DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
102(a)(1)- “there is no mention in Rajagopalan of determining process parameters from the raw data that includes a temporal sequence of actuation data (SD) used to control a plurality of actuators during the deposition process, as claimed.” In order for process steps to be performed in the art of layer deposition one of ordinary skill in the art must utilize a temporal sequence to control a plurality of actuators during the deposition process. The sequence applied to the actuators requires raw data to initiate the sequence. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9-12, 14-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (US 20140118751 A1; Rajagopalan).
Regarding claim 1, Rajagopalan discloses a method comprising: for process steps that have been successfully carried out prior to a deposition process, determining comparative variables (VG) that correspond to process step variables (PG), the comparative variables (VG) formed from measured values (MW) determined from the prior process steps; depositing at least one layer on a substrate (18) (Fig. 2, 218; ¶41) in a process chamber (15) (Fig. 2, 202; ¶38) of a reactor (14) in accordance with the deposition process: receiving, by a computing device, raw data (RD) associated with the deposition process, the raw data (RD) containing a temporal sequence of actuation data (SD) used to control a plurality of actuators (2, 4, 6, 9, 11, 23); (Fig. 2, 206-208; ¶40 temperature control actuators, gas flow actuators, plasma adjustment actuators) during the deposition process, wherein the actuation data (SD) include one or more of: (i) actuation values for positions of valves (6, 9) or (ii) nominal value specifications for one or more of: (a) a mass flow controller (4), (b) a pressure controller (4') for controlling a pressure of the process chamber (15), or (c) temperature controllers (23); determining, by the computing device, process parameters (PP) (Fig. 2, 210-220; ¶40-42) from the raw data (RD), the determination comprising correlating (41) the raw data (RD); and identifying, by the computing device, a plurality of process steps (P1 to Pn) that were used to deposit the at least one layer on the substrate (18), including a start and an end of each of the identified process steps (P1 to Pn) (Fig. 2, 220-222; ¶42-43), by analyzing a temporal profile of the process parameters (PP), for at least some of the identified process steps (P1 to Pn), determining, by the computing device, the process step variables (PG) based on values measured from a plurality of sensors (3, 24, 25, 47), comparing, by the computing device, the process step variables (PG) with the comparative variables (VG): and predicting, by the computing device, a quality of the at least one layer based on the comparison of the process step variables (PG) with the comparative variables (VG). 
	Regarding claim 2, Rajagopalan discloses the method of claim 1, further comprising identifying (by looking at the identified steps with the eyes) a type of at least one of the identified process steps (P1 to Pn) from the process parameters (PP). (Fig. 2, 202-222; ¶38-43)
While the claim claims process steps, the limitations of the claim are abstract ideas. Thus, this limitation is also a mental process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Regarding claim 6, Rajagopalan discloses the method of claim 1, wherein the raw data (RD) are extracted from one or more of: (i) a log file (40) in which a temporal sequence of the actuation data (SD) and measured values (MW) from a plurality of sensors (3, 4, 4', 24, 25, 47) are stored; (ii) a unit process sequence control system; or(iii) formula data.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 9, Rajagopalan discloses the method of claim 5, wherein the comparative variables (VG) respectively contain a mean value which has been time-averaged over the measured values (MW) determined from the prior process steps and contain a value for a range of variance around the mean value of the respective comparative variables (VG), and wherein the process variables (PG) are considered to match the comparative variables (VG) within prescribed limits when the process step variables (PG) respectively lie in the range of variance around the mean value of a corresponding comparative variable (VG) and are considered not to match the comparative variables within prescribed limits when one or more of the process step variables (PG) lie outside the range of variance around the mean value of a corresponding comparative variable (VG).(Fig. 2, 202-222; ¶38-43)
	Regarding claim 10, Rajagopalan discloses the method of claim 3, wherein during the determination the comparative variables (VG), one or more of: (i) start-up effects are suppressed; (ii) mean values are formed from the measured values (MW); or (iii) a mean deviation is formed from one or more of the mean values.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 11, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are exclusively determined from the actuation data (SD) of the raw data (RD).(Fig. 2, 202-222; ¶38-43 using actuators)
	Regarding claim 12, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are determined from the actuation data (SD) of only those actuators (2, 4, 6, 9, 11, 23) that have settings which influence one or more of: (i) a temperature in the process chamber (15), (ii) a mass flow of a metalorganic starting material transported into the process chamber (15) from a source (12) containing a liquid or a solid with a first carrier gas, (iii) a mass flow of a hydride transported into the process chamber (15) with a second carrier gas, or (iv) a total pressure in the process chamber (15).(Fig. 2, 202-222; ¶38-43)
	Regarding claim 14, Rajagopalan discloses the method of claim 1, wherein the measured values (MW) are one or more of temperature measured values from temperature sensors (24, 25), pressure measured values from pressure sensors (3) or light measured from optical sensors.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 15, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are computed mass flows of gaseous starting materials flowing into the process chamber (15) through one or more of valves (6, 9), mass flow controllers (4), or the pressure controllers (4'). (Fig. 2, 202-222; ¶27, 38-43)
	Regarding claim 16, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are calculated from: (i) temperature actuation values from temperature controllers (26) for solid or liquid sources (10), (ii) mass flows of carrier gases flowing through source containers (12), (iii) gas pressure in the source container (12), and (iv) the positions of the valves (6,9).(Fig. 2, 202-222; ¶27, 38-43)
Regarding claim 21, Rajagopalan discloses the method of claim 14, wherein one of the measured values (MW) is a surface temperature of the substrate (18), a surface temperature of a susceptor (17), an optical property of the substrate (18), or a layer thickness of one or more of the at least one layer deposited on the substrate (18). (Fig. 2, 202-222; ¶38-43)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 20140118751 A1; Rajagopalan) in view of Lee et al. (US 20180010243 A1; Lee).
	Regarding claim 20, Rajagopalan discloses the method of claim 1, but is silent on further comprising switching one or more of the sensors on or off based on one or more of the process parameters (PP), the identified process steps (P1 to Pn) or a type of each of the process steps (P1 to Pn).  (Fig. 2, 202-222; ¶38-43)
Lee discloses a deposition process where a sensor is turned off (¶77) based on a process parameter.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to turn sensors on and off during a deposition process for achieving a layer having an optimal thickness, composition, size, and shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815